MEMORANDUM **
Former Oregon state prisoner Randall Dean Lamarr appeals pro se from the district court’s judgment dismissing, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A, his 42 U.S.C. § 1983 action alleging various officials conspired to prevent him from prevailing in a state court action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we may affirm the district court on any grounds supported by the record, see United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992).
The district court lacked jurisdiction to consider Lamarr’s action, because it alleged a legal wrong caused by a state court judgment. See Noel v. Hall, 341 F.3d 1148, 1163-64 (9th Cir.2003). Lamarr’s action was thus a de facto appeal from the state court proceeding, and the district court was required to “refuse to decide any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state court.” Id at 1158.
Lamarr’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.